IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-91-403-CR


THE STATE OF TEXAS,
	APPELLANT

vs.


OSCAR FLORES SAUCEDA,

	APPELLEE


 


FROM THE COUNTY COURT AT LAW NO. 1 OF HAYS COUNTY,

NO. 34,716, HONORABLE LINDA A. RODRIGUEZ, JUDGE

 


PER CURIAM

	The State appeals an order of the county court at law dismissing this cause.  The
underlying offense is speeding.
	The State has filed a motion to withdraw the appeal.  No decision of this Court has
been delivered.  The motion is granted and the appeal is dismissed.  See Tex. R. App. P. Ann.
59(b) (Pamph. 1991).



[Before Chief Justice Carroll, Justices Aboussie and Kidd]
Dismissed On State's Motion
Filed:  January 8, 1992
[Do Not Publish]